Citation Nr: 0638352	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  97-32 476A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent prior to 
March 16, 2006, and in excess of 40 percent therefrom, for 
service-connected right knee post-operative residuals.  

2.  Entitlement to a compensable rating for a right thumb 
crush fracture.

3.  Entitlement to a service connection for residuals of a 
fracture of the left 4th finger.

4.  Whether new and material evidence has been received to 
reopen a claim of service connection for residuals of 
excision of a skin growth as secondary to a service-connected 
right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel 



INTRODUCTION

The veteran served on active duty from December 1941 to May 
1943, and April 1944 to June 1945.    

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  In May 2005, the Board remanded this case for 
additional evidentiary development.  In July 2004, the 
veteran's case was advanced on the Board's docket pursuant to 
38 C.F.R. § 20.200(c).  

The issues of an increased rating for right thumb fracture 
and new and material evidence concerning a claim of service 
connection for residuals of excision of a skin growth 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDINGS OF FACT

1.  Prior to March 15, 2006, the veteran's service-connected 
right knee disability manifested with range of motion for 
extension of 0 degrees, 90 degrees of flexion, and was 
without instability; as of March 15, 2006, the veteran's 
extension was limited to approximately 50 degrees including 
estimates related to loss of extension due to daily severe 
flare-ups of pain.  

2.  The veteran served on active duty for the United States 
Coast Guard as a Merchant Marine from April 1944 to June 
1945, and he alleged that a left finger injury occurred in 
October 1945 with subsequent treatment from December 1945 to 
February 1946.  



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent prior 
to March 15, 2006, have not been met, and the criteria for a 
50 percent rating from March 15, 2006, have been met, for 
service-connected right knee post-operative residuals.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.14, 4.71a, 
Diagnostic Code 5261 (2006).

2.  A left finger injury did not occur during the veteran's 
recognized active military service with the Merchant Marine, 
and thus service connection is not warranted.  38 U.S.C.A. §§ 
101, 1521 (West 2002); 38 C.F.R. §§ 3.7, 3.303 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to assist

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
examined.  Because service connection is denied for a left 
finger injury as a matter of law, the VCAA need not be 
considered in relation to that claim.  

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in an 
August 2005 letter.

In accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), the veteran has been afforded the appropriate 
information in order to advance any contention regarding the 
claim considered below.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Particularly, the letter told the veteran 
that to establish entitlement to an increased evaluation for 
his service-connected disability the evidence must show that 
the disability had gotten worse.  Though the veteran did not 
receive notification of an effective date, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), it is 
noted that because the Board has rendered a partial grant 
below, any defect as to notice of an effective date will be 
rectified when the RO effectuates that award.  Thus, the 
veteran has not been prejudiced by a lack of notice prior to 
this decision.  

The veteran's claim was initiated pre-VCAA, and as indicated 
above, he eventually received sufficient VCAA notification 
pursuant to the Board's May 2005 remand.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  It is further recognized 
that in order to be consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), a VCAA notice must also request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim; this "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. App. at 
121.  In this case, the principle underlying the "fourth 
element" has been fulfilled by an August 2005 letter that 
asked the veteran to "please provide us with any evidence or 
information that you may have pertaining to your claim."  A 
similar missive was contained in a July 2006 letter that 
notified the veteran he would scheduled for a VA medical 
examination.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the 
record contains VA examination reports from May 1996, May 
1997, September 2002, and May 2006 (the latter being 
especially thorough and sufficient for a decision on the 
claim), as well as private treatment records from Kaiser 
Permanente and various VA treatment records.  The veteran has 
submitted numerous lay statements.  

For the foregoing reasons, the Board concludes that the 
evidence of record provides sufficient information to 
adequately evaluate the claim, and the Board is not aware of 
the existence of any additional relevant evidence which has 
not been obtained. Therefore, no further assistance to the 
veteran with the development of evidence is required.  38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, based upon the preceding and given the long appeal 
period in this case (which generated numerous correspondence 
from VA concerning the merits of the claim under the law), it 
is apparent that the veteran has been given an essential 
opportunity to advance his claim.  Overton v. Nicholson, No. 
02-1814 (U.S. Vet. App. September 22, 2006) (recognizing that 
a review of the entire record, in relation to 38 U.S.C.A. 
§ 7104(a), and examination of various predecisional 
communications, can assist in determining whether the veteran 
had been "afforded a meaningful opportunity to participate 
in the adjudication").  No prejudice results in proceeding 
with the issuance of a final decision in this case.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

As such, VA satisfied its duties to the veteran given the 
circumstances of this case.  

General increased rating standards

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Right knee

A review of the record shows that prior to March 15, 2006, a 
rating in excess of 20 percent is not warranted, and 
therefrom, in accordance with 38 C.F.R. § 4.3, a rating of 50 
percent is appropriate.  

The standardized range of motion for the knee is flexion to 
140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71, 
Plate II.  Evaluations for limitation of flexion of a knee 
are assigned as follows:  Flexion limited to 60 degrees is 
0 percent, flexion limited to 45 degrees is 10 percent, 
flexion limited to 30 degrees is 20 percent, and flexion 
limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Evaluations for limitation of extension of the knee are 
assigned as follows:  Extension limited to 10 degrees is 10 
percent, extension limited to 15 degrees is 20 percent, 
extension limited to 20 degrees is 30 percent, extension 
limited to 30 degrees is 40 percent, and extension limited to 
45 degrees is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.

It is noted that degenerative arthritis established by X-ray 
evidence will also be rated on the basis of limitation of 
motion under the proper diagnostic codes for the specific 
joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.  Only when the limitation of motion of the specific 
joint is noncompensable under the appropriate diagnostic code 
a rating of 10 percent is applicable for each such major 
joint or group of minor joints affected by limitation of 
motion.
 
Under Diagnostic Code 5257, pertaining to "other impairment 
of the knee," a 10 percent rating is warranted for slight 
knee impairment (recurrent subluxation or lateral 
instability).  A 20 percent rating contemplates a moderate 
degree of impairment, and a maximum 30 percent rating is 
warranted for a severe degree of impairment to the knee.  

The veteran may be rated separately under codes that address 
limitation of motion (like DC's 5003, 5260, and 5261) and DC 
5257 because the latter code does not take limitation of 
motion into account.  See Esteban v. Brown, 6 Vet. App. 259, 
261 (1994); VAOPGCPREC 9-98.  Also, where a veteran has a 
limitation of flexion and a limitation of extension, the 
limitations must be rated separately to adequately compensate 
for functional loss, which comports with the principle 
underlying Esteban.  See VAOPGCPREC 9-2004.  

In May 1996, veteran underwent a VA examination.  His 
symptoms consisted of pain and that the knee gave out easily.  
He took Aspirin and wore a long metal brace.  Physical 
assessment showed that the veteran walked with a right limp.  
There was moderated laxity of the medial and anterior 
cruciate ligaments and mild laxity of the lateral collateral 
ligament.  The veteran could flex the knee to 140 degrees 
without pain or crepitus.  The diagnosis was status postop 
times two right knee with degenerative joint disease.  

A January 1997 private treatment from Aaron C. Cook, M.D., 
found patellofemoral crepitus and tenderness along the 
patellofemoral joint.  Range of motion was 0-130/0-135, and 
there were no joint line symptoms and no meniscal findings.  
It was a stable ligamentous examination.  The assessment was 
right knee heterotrophic ossification, status post 
patellectomy with patellofemoral chondromalacia.  

At a May 1997 VA examination, the veteran reported pain on a 
constant basis, loss of strength, and difficulty ambulating.  
Physical assessment found, upon removal of the brace, minimal 
soft tissue swelling, and minimal tenderness at the medial 
lateral joint lines of the knee.  Ranges of motion were 
flexion to 90 degrees, extension to 0 degrees, and diffuse 
wasting of musculature both of the lower leg and upper leg.  
There was no laxity to drawer.  The diagnosis was multiple 
sprains and strains to right knee, status post patella 
resection.  

At a September 2002 VA examination, the veteran reported 
constant knee pain, which increased with weightbearing.  His 
knee had not locked, and he had had problems with it giving 
out.  The veteran used a brace, and a wheelchair around the 
house after a myocardial infarction.  Physical assessment 
found that flexion of the knee was to 125 degrees, and 
extension to 0 degrees, without crepitus.  There was not 
laxity or pain to valgus and varus stress, and ligaments were 
intact.  Drawer sign, Lachman, and McMurray were negative.  

In March 2006, the veteran underwent a VA examination.  The 
veteran complained of daily right knee pain of 9/10.  He had 
weakness, stiffness, swelling, heat at times, redness, 
instability, locking, fatigue, and lack of endurance.  He 
stated that nothing relieved the pain.  The veteran used a 
brace and crutch.  He had a severe flare up once a day, and 
otherwise it flared all of the time.  The veteran reported 
that he was no longer able to work in construction management 
because he had to walk slowly and he had to rest a lot.  The 
veteran reported that the effect of his condition on his 
daily activities was that he had to do everything much more 
slowly.  His wife was legally blind, so he had to do 
everything for her.  He did all of the cooking.  

Physical examination found no genu valgum or genu varum, and 
the veteran was unable to do a full squat.  The examiner 
found mild weakness, easy fatigability, and lack of 
endurance, but no incoordination with repetitive use in the 
sitting position.  Active and passive range of motion in the 
recumbent position was to 125 degrees with complaints of pain 
near the tibial tubercle and lateral joint line through all 
range of motion.  In the sitting position, the veteran could 
only actively extend his right knee to -20 degrees.  The knee 
could be passively extended to 0 degrees without further 
complaint of pain.  The veteran complained of pain through 
all range of motion in the right lateral knee joint.  The 
examiner found negative anterior and posterior drawer signs 
were negative, as was McMurray's sign.  The right knee was 
stable.  

The diagnosis was chronic right knee strain with mild 
degenerative joint disease, and status post osteochondritis 
desiccans with patellectomy and osteochondroma formation.  
DeLuca factors added a 20 degree loss of flexion, and 20 
degree loss of extension, with repetitive use, and a 40 
degree loss of flexion and 30 degrees loss of extension with 
pain during flare-ups.  The examiner found mild excess 
fatigability, weakness, and lack of endurance, but no 
incoordination of the right knee.  Pain was the primary 
functional impact on the right knee with repetitive use and 
flare up.  

In its August 2006 rating decision, which granted an 
increased rating of 40 percent effective March 15, 2006,  the 
RO utilized Diagnostic Code (DC 5261) 5261, limitation of 
extension; prior to that the veteran had been rated under DC 
5257, recurrent subluxation or lateral instability.  A review 
of the preceding shows that prior to March 15, 2006, a rating 
in excess of 20 percent is not warranted.  

Particularly, various objective testing found no recurrent 
subluxation or lateral instability for the next highest 
rating of 30 percent.  In fact, though a May 1996 VA 
examination found moderate laxity, and by May 1997, at a 
subsequent VA examination, the examiner had no laxity.  Also, 
at a September 2002 VA examination, testing had not revealed 
subluxation or lateral instability.  

In terms of limitation of extension and flexion, at the May 
1997 VA examination, the veteran had normal extension to 0 
degrees, and flexion to 90 degrees.  Under DC 5260, the next 
highest rating of 30 percent would require flexion limited to 
15 degrees, and under DC 5261, extension limited to 20 
degrees.  Even considering the veteran's complaints of pain 
and difficulties ambulating, the 20 percent rating accounts 
for additional functional loss.  By September 2002, the 
veteran continued to exhibit extension to 0 degrees, and he 
had flexion to 125 degrees.  Again, the 20 percent rating 
accounted for any functional loss due to pain.  The Board has 
considered whether separate ratings for limitation of 
extension and flexion are warranted-however, given that 
recorded range of motion measurements for extension was 0 
degrees up until the most recent VA examination (which is 
addressed below), a separate evaluation for both limited 
extension and flexion is not warranted.  In September 2002, 
the veteran's flexion was limited to 125 degrees, and 10 
percent rating under DC 5260 requires limited flexion to 45 
degrees.  Thus, given the evidence of record that is before 
the Board, a rating in excess of 20 percent prior to March 
15, 2006, is not appropriate.

From March 15, 2006, however, a maximum rating of 50 percent 
under DC 5261 is warranted.  Particularly, the examiner noted 
that when seated, the veteran could only actively extend his 
leg to -20 degrees.  The examiner estimated an additional 30 
degrees loss of extension with pain during flare-ups.  The 
examiner also pointed to numerous other factors of functional 
impairment like easy fatigability, lack of endurance, and 
weakness.  Because the veteran reported that he had a severe 
flare once a day, and he had pain through the entire range of 
motion, it is reasonable to conclude that the veteran would 
typically experience a 50 degree loss of extension at least 
once a day.  As such, a 50 percent rating under DC 5261 is 
appropriate.  

A separate rating for limitation of flexion, however, is not 
warranted.  Given that the veteran's flexion was recorded at 
125 degrees, and that the examiner estimated a 40 degree loss 
of flexion during flare-up due to pain, loss of flexion 
including DeLuca factors would be 75 degrees at its worst.  
DC 5260 provides that flexion should be limited to 45 degrees 
for a 10 percent rating, and thus, a separate 10 percent 
rating is not appropriate.  Additionally, a separate rating 
for instability is not warranted given the March 2006 VA 
examiner's findings concerning the lack of instability.  

As such, a single 50 percent rating is warranted under DC 
5261 from March 15, 2006.  

Service connection left finger

The veteran's claim of service connection for residuals of a 
fracture of the left 4th finger does not have merit under the 
law.  Sabonis v. Brown, 6 Vet. App. 426,430 (1994).  

Particularly, in December 1996, the veteran stated that he 
had hurt his left hand in the United States Merchant Marine 
in 1945 during World War II.  He related that he had been 
injured with three other men on October 31, 1945, and he went 
44 days without medical treatment.  The veteran described 
that his left hand had been crunched.  Eventually he was 
taken to a military hospital.  At a recent March 2006 VA 
examination, the veteran stated that the injury had occurred 
in December 1945.  

The veteran also sent in a document that he described as a 
physician's certificate from the Marine Hospital, and it 
related as follows:  "2 yrs. MM, 2 years Navy; in hospital 
Manila for fractured shaft left 4th metacarpal; date of 
examination 2/12/46; operation Manila 12/14/45; period of 
treatment 2/14/46 to 2/26/46 at Marine Hospital in San 
Francisco."  A certificate of Honorable Discharge from the 
United States Coast Guard noted a date of June 15, 1945, and 
that it had been issued pursuant to a law for service in the 
American Merchant Marine in Oceangoing Service during the 
Period of Armed Conflict, December 7, 1941, to August 15, 
1945.

A DD Form 214 showed that the veteran's active duty in the 
United States Coast Guard-Merchant Marine was from April 1944 
to June 1945.  

Though the record contains a December 1947 VA examination 
that contained a diagnosis of deformity of fourth metacarpal 
bone left hand, traumatic, as a matter of law the alleged 
injury that occurred in October 1945 (according to the 
veteran) cannot be service-connected.   

Under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military service.  Regulation provides that military 
service in the service of American Merchant Marines in 
Oceangoing Service during the Period of Armed Conflict, 
December 7, 1941, to August 15, 1945, is considered "active 
service."  38 C.F.R. § 3.7(x)(15).  

Thus, because the veteran has alleged that his left finger 
injury occurred in October 1945 (or later as evidenced in the 
March 2006 VA examination report), which is past the end of 
his recognized active duty period with the Merchant Marine 
according to a DD Form 214, the veteran has not provided 
evidence in support of a basic requirement of service 
connection, i.e., incurrence of an injury during active 
military service.  Thus, the appeal cannot be granted.  


ORDER

A rating in excess of 20 percent prior to March 15, 2006, is 
denied, and a 50 percent rating from March 15, 2006, is 
granted, for service-connected right knee post-operative 
residuals.

Service connection for residuals of a fracture of the left 
4th finger is denied.  


REMAND

The remaining two claims must be remanded for procedural 
concerns.

In its May 2005 remand, the Board asked the RO to clarify 
with the veteran whether he wished to continue his appeal 
concerning the issue of new and material evidence to reopen a 
claim of service connection for residuals of excision of a 
skin growth as secondary to a service-connected right knee 
disability.  The RO, in fact, asked for such clarification in 
an August 2005 letter, and it appears that the veteran has 
not explicitly withdrawn the appeal.  Also, his 
representative has continued to address the matter in a 
November 2006 post-remand brief.  

As such, until otherwise notified by the veteran or his 
representative, the Board will continue to adjudicate the 
issue.  In this light, the veteran has not received a letter 
that informs him of what constitutes new and material 
evidence.  Also, the VCAA requires that VA "look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial."  Kent v. Nicholson, 10 Vet. App. 1, 
10 (2006).  

Also in the May 2005 remand, the Board directed that the RO, 
upon readjudication of the veteran's appeal concerning a 
compensable rating for a right thumb fracture, "document its 
consideration of the old and new versions of the pertinent 
diagnostic code(s)."  It is noted that the rating criteria 
for evaluating disability involving single or multiple digits 
of the hand were amended, effective August 26, 2002.  A note 
under Diagnostic Code 5224 now requires that a medical 
determination must  consider whether evaluation as amputation 
is warranted and whether an additional evaluation is 
warranted for resulting limitation of motion of other digits 
or interference with overall function of the hand.

Moreover, the relevant evaluation requirements effective 
since August 26, 2002, also provide for a new diagnostic 
code, which discusses the particular limitation of motion of 
the thumb.  38 C.F.R. § 4.71a, Diagnostic Code 5228.

It does not appear that the veteran has received sufficient 
notification of this latter addition, and nor did the RO 
document its consideration of old and new diagnostic codes in 
its August 2006 supplemental statement of the case.  Given 
the holding in Stegall v. West, 11 Vet. App. 268, 271 (1998), 
that a remand by the Board "confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders," the RO must consider all applicable old 
and new diagnostic codes as directed in the last remand.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should the veteran a letter 
concerning his application to reopen a 
claim of service connection for 
residuals of excision of a skin growth 
as secondary to a service-connected 
right knee disability and explain what 
constitutes new and material evidence.  
The letter should specify the type of 
evidence necessary to satisfy the 
elements of the underlying claim which 
were found insufficient in the previous 
denials, according to Kent v. 
Nicholson, 10 Vet. App. 1, 10 (2006). 

2.  Then, the RO should readjudicate 
the veteran's application to reopen a 
claim of service connection for 
residuals of excision of a skin growth 
as secondary to a service-connected 
right knee disability, as well as a 
claim for an increased rating for right 
thumb fracture under the old and new 
Diagnostic Codes for thumb impairment 
(with notice of the Diagnostic Codes).  
The RO must issue a supplemental 
statement of the case and provide him a 
reasonable period of time in which to 
respond before this case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


